WEBSTER, J.
Appellant seeks review of a final order awarding attorney fees to appellee. He argues (1) that no competent, substantial evidence was presented to the trial court to support an award of fees; and (2) that the order awarding fees is legally inadequate because it contains no findings of fact regarding either the reasonable number of hours expended by appellee’s attorneys or a reasonable hourly rate for the services provided. Because the hearing at which evidence and testimony were presented was not transcribed, we are unable to determine whether appellant’s sufficiency of the evidence argument has merit. Appellant having failed to carry his burden of persuasion, we affirm as to that argument. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). However, as appellee correctly concedes, the failure of the order to include necessary findings of fact requires reversal, and a remand so that the error can be corrected. See, e.g., Daniels v. Reeves, 712 So.2d 839 (Fla. 1st DCA 1998); Glisson v. Jacksonville Transp. Auth., 705 So.2d 136 (Fla. 1st DCA 1998); Loper v. Allstate Ins. Co., 616 So.2d 1055 (Fla. 1st DCA 1993).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
KAHN and VAN NORTWICK, JJ., CONCUR.